Exhibit 99.1 4th Quarter and Full Year 2010 Earnings Slides February 3, 2011 Forward Looking Statements This Presentation includes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements relate to, among other things, projections ofrefining margins, debt reduction, cash flows and capital expenditures. We have used the words "anticipate," "believe," "could," "estimate," "expect," "intend," "may," "plan," "predict," "project," “should,” "will" and similar terms and phrases to identify forward-looking statements in this Presentation. Although we believe the assumptions upon which these forward-looking statements are based are reasonable, any of these assumptions could prove to be inaccurate and the forward-looking statements based on these assumptions could be incorrect. Our operations involve risks and uncertainties, many of which are outside our control, and any one of which, or a combination of which, could materially affect our results of operations and whether the forward-looking statements ultimately prove to be correct. Actual results and trends in the future may differ materially from those suggested or implied by the forward-looking statements depending on a variety of factors which are described in greater detail in our filings with the SEC. All future written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the previous statements. We undertake no obligation to update any information contained herein or to publicly release the results of any revisions to any forward-looking statements that may be made to reflect events or circumstances that occur, or that we become aware of, after the date of this Presentation. 2 1Q 2011 Guidance 3 Pacific Northwest Mid- Pacific Mid- Continent California Throughput (mbpd) 125-135 65-75 100-110 245-255 Opex ($/bbl) $ in millions, unless noted Corporate/System Refining Depreciation Corporate Expense Before Depreciation Interest Expense Before Interest Income Net Income/(Loss) 4 EPS (Diluted) $ in millions, except per share amounts 4Q 2009 1Q 2010 2Q 2010 3Q 2010 4Q 2010 Refining Retail 41 24 30 32 11 Corporate and Unallocated Interest and Financing Costs1 Interest Income (Expense) and Other2 1 - - 4 Income Tax (Expense) / Benefit 70 84 Net Income / (Loss) $3 EPS (Diluted) 1 Interest and financing costs include foreign currency gains and losses. 2 Represents net amount of interest income and other expense, as reported. 4Q 2010 Gross Margin Reconciliation 5 $/bbl, unless noted Reported Gross Margin LIFO Hedge1 Revised Gross
